Citation Nr: 1505915	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for a bilateral knee condition, to include as secondary to bilateral flat feet.  

3.  Entitlement to service connection for a low back condition, to include as secondary to bilateral flat feet.

4.  Entitlement to service connection for bilateral lower leg condition, to include as secondary to bilateral flat feet.


REPRESENTATION

Appellant represented by:	Frank Udinson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to February 1949.

This matter comes before the Board of Veterans' Appeals (Board) from June 2012 and May 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014 the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The claims of entitlement to service connection for bilateral flat feet, a bilateral knee condition, a low back condition, and a bilateral lower leg condition, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2003 rating decision declined to reopen the claim for service connection for bilateral flat feet; the Veteran did not appeal that rating decision and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision.

2.  The additional evidence presented since the January 2003 rating decision provides some information that, when considered with the other evidence of record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral flat feet.  


CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying the petition to reopen the claim for service connection for bilateral flat feet is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been presented, and the claim for service connection for bilateral flat feet is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

By way of history, in a rating decision in April 1951, the RO denied the Veteran's claim for service connection for bilateral flat feet because it was determined that the disability pre-existed service and was not caused or aggravated by it.  Thereafter in a rating decision in January 2003, the RO declined to reopen the claim for service connection for bilateral flat feet as it was determined that no new and material evidence had been submitted to reopen the claim.  The Veteran was informed of the rating decision and of his appellate rights, but did not appeal the decision or submit new and material evidence within one year from the date of notice of the decision.  Thus, the January 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence considered at the time of the January 2003 rating decision consisted of service treatment records which contained an induction report that noted pes planus second degree.  The records also documented treatment for bilateral flat feet, for which he was eventually disqualified and discharged from service.  On service discharge, third degree pes planus was noted.  The record also contained statements from the Veteran wherein he asserted that he injured his feet in service and the condition increased in severity due to service.  

The evidence received since the prior final denial includes an August 2013 private medical statement from the Veteran's treating physician, Dr. P.J.S., who indicated that the Veteran's bilateral flat feet condition had been precipitated by an injury to the feet incurred in service.  The record also contains a July 2013 medical statement from podiatrist A.J.I. who reported that the Veteran's feet became symptomatic during service due to an injury sustained while performing training exercises.  Dr. A.J.I. opined that if the Veteran had been given an orthotic biomechanical device to treat his feet when they became symptomatic during service, it would have prevented his bilateral foot condition from progressing and advancing to the present state.   

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material, as it relates to an unestablished fact necessary to substantiate the claim for service connection.  Accordingly, as new and material evidence has been submitted, the claim is reopened.


ORDER

As new and material evidence has been presented, the claim for service connection for bilateral flat feet is reopened, and to this extent only the appeal is granted.


REMAND

Reopening the claim for service connection for bilateral flat feet does not end the inquiry; rather, adjudication of the claim on the merits is required.  

The Veteran's enlistment examination in August 1948 showed bilateral pes planus, second degree.  A September 1948 report noted second degree bilateral pes planus, symptomatic, of developmental cause.  He was placed on limited duty.  A December 1948 report noted the Veteran was admitted to the hospital with what was diagnosed as third degree pes planus, but no vagility of heel, prominence of astragalus or frozen foot, thus he only had second degree pes planus.  The Veteran was ultimately disqualified from service due to bilateral flat feet.  His separation examination recorded third degree pes planus. 

Private medical statements from Dr. P.J.S. and Dr. A.J.I. suggest that his bilateral flat feet condition is related to or increased in severity during service.  However, the opinions were not provided following a review of the complete record, nor do they address the question concerning aggravation beyond natural progression.  Therefore, the Board finds that a remand is required to obtain such an opinion.  38 U.S.C.A § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, during the December 2014 hearing and in his appellate brief, the Veteran's representative raised a claim of clear and unmistakable error (CUE) in an April 1951 rating decision that denied the Veteran's claim for service connection for bilateral   flat feet.  As a favorable decision on that claim would render the issue before the Board moot, the Board finds that the RO should adjudicate the claim of CUE as an intertwined issue.  However, the CUE issue should only be returned to the Board if a timely appeal is filed and perfected.  

Finally, as the Veteran contends his bilateral knee, bilateral leg and low back disabilities are secondary to his bilateral flat feet, such matters are inextricably intertwined with the claim for service connection for bilateral flat feet and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Finally, relevant ongoing medical records should also be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim that there was CUE in the April 1951 Rating Decision.  The AOJ must notify the Veteran and his representative of the determination and furnish notice of appellate rights so that the Veteran may have the opportunity to initiate an appeal on the CUE issue if he so desires.  Such matter should only be returned to the Board if a timely appeal is filed and perfected.

2.  Request the Veteran identify all medical providers, both VA and private, from whom he has received treatment for the claimed bilateral flat feet condition,      as well as the bilateral knee, bilateral leg and low back conditions, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records that are not duplicates of those contained in the claim file.  If the requested records cannot be obtained, the Veteran should be notified of such.
 
3.  Schedule the Veteran for a VA foot examination to determine the current nature of his bilateral flat feet and to obtain an opinion as to whether such are possibly related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be done, unless contraindicated,  and all findings must be reported in detail.  

Following review of the claims file and examination of the Veteran the examiner should respond to the following:

a. Did the pre-existing bilateral pes planus undergo a permanent worsening of the underlying disorder during service (as opposed to an exacerbation of symptoms)?  In rendering the opinion, the examiner should address the finding of second degree pes planus on entrance and subsequent notations of third degree pes planus during service and on separation examination.  

b. If the pre-existing pes planus was permanently worsened during service, was that permanent worsening clearly the result of the natural progress of the pes planus (versus being the result of activities in service)?  The examiner should explain the reasoning for the opinion. 

c. If the pre-existing pes planus was permanently worsened during service beyond natural progress (aggravated), is the current pes planus a maturation of or etiologically related to the in-service aggravation of the pes planus.  The examiner should explain the reasoning for the opinion.

4.  If the Veteran fails to report for the VA examination, forward the claims file to a VA podiatrist to respond to the questions presented above. 

5.  After the actions requested above has been completed to the extent possible, the AOJ should again review the record.  If the claims for service connection for pes planus, bilateral knee and leg disabilities and a low back disability remain denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


